Citation Nr: 1739724	
Decision Date: 09/15/17    Archive Date: 09/29/17

DOCKET NO.  16-55 804	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1. Entitlement to an initial rating for posttraumatic stress disorder (PTSD) in excess of 70 percent.

2. Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) prior to September 9, 2015.


REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans Affairs


ATTORNEY FOR THE BOARD

M. D'Allaird, Associate Counsel




INTRODUCTION

The Veteran served on active duty from October 2005 to October 2010.  

These matters are before the Board of Veterans' Appeals (Board) on appeal from July 2016 and November 2016 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  

The July 2016 rating decision granted service connection for PTSD, rated 30 percent, effective June 29, 2015. A decision review officer decision issued in October 2016 granted an initial increased rating for PTSD of 50 percent, effective June 29, 2015. Another decision review officer decision was issued in November 2016 which granted an initial increased rating for PTSD of 70 percent, effective June 29, 2015. As the Veteran has not expressed satisfaction with the increased rating, and the rating is less than the maximum under the applicable criteria, the claim remains on appeal. See AB v. Brown, 6 Vet. App. 35, 38 (1993).

The November 2016 decision denied entitlement to TDIU. A February 2017 decision awarded entitlement to TDIU, effective September 9, 2015. The Veteran has specifically indicated disagreement with the effective date assigned and since TDIU was not awarded for the entire period on appeal, the Board finds that it has jurisdiction of the appeal. Rice v. Shinseki, 22 Vet. App. 447 (2009).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016); 38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the appellant if further action is required.





REMAND

The Veteran seeks entitlement to an initial rating for PTSD in excess of 70 percent and an award of TDIU prior to September 9, 2015. Unfortunately, these claims require additional development. 

In a statement of support dated in May 2017, the Veteran contended that the Social Security Administration (SSA) had recently granted her appeal and found her not to be gainfully employed since being released from active service on October 30, 2010. Although SSA records denying the Veteran's claim for disability benefits were obtained in October 2016, review of the record did not find any SSA records granting disability benefits and there is no indication that such records have been sought. Any records associated with a claim for SSA disability benefits, particularly medical records, could shed additional light on the claim currently before the Board. SSA records are constructively of record, and the Board is obligated to obtain them when there is a reasonable possibility that they could help the appellant substantiate a claim for VA benefits. Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010). As such, these records should be obtained for consideration in connection with the instant appeal. See id. at 1323.

Accordingly, the case is REMANDED for the following actions:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c). Expedited handling is requested.)

1. Secure for the record from the SSA complete records pertaining to any award of SSA disability benefits to the Veteran, in particular records granting disability benefits cited by the Veteran in a statement dated in May 2017. All medical evidence considered in connection with the determination must be obtained. If such records are not available, it should be so noted in the record with explanation (e.g., that the records have been lost or destroyed).
2. Obtain any updated VA treatment records from February 2017 to the present.

3. With any needed assistance from the Veteran, including securing from her VA Form 21-4142, Authorization and Consent to Release Information to VA, obtain any identified private treatment records.

4. Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issues on appeal. If any benefit sought on appeal remains denied, provide the Veteran and her representative with a supplemental statement of the case and afford them a reasonable opportunity to respond. Then return the case to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner. 38 U.S.C.A. § 5109B (West 2014).



_________________________________________________
M. SORISIO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2016).


